Citation Nr: 9919659	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  97-22 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis
INTRODUCTION

The veteran served on active duty confirmed from May 1957 to 
October 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which increased the evaluation for residuals of a 
fracture of the right patella from noncompensable to 10 
percent.  In July 1997, the RO increased the rating to 20 
percent from the date of the claim.  


REMAND

During the veteran's hearing at the RO before the undersigned 
Member of the Board, the veteran's representative expressed 
dissatisfaction with the July 1997 rating of 20 percent, as 
he believed that the RO had not taken any determinative 
actions as to the appropriateness of that percentage.  He 
stated, in essence, that the veteran had had an operation on 
his knee in October 1995 and, following a period of 
convalescence, had undergone a VA disability evaluation 
examination in February 1996.  Shortly before that 
examination, the veteran's knee had improved and his 
physicians had found him ready to go back to work.  Since 
early 1996, however, the symptoms as to the right knee had 
gradually become more pronounced, causing the veteran so many 
on-the-job problems that he eventually had had to take early 
retirement.  The representative requested a new disability 
evaluation examination to assess the current extent of 
disability.  

To resolve the question of the veteran's current disability, 
the Board agrees that another VA examination is warranted.  
Additionally, the veteran testified that he had also been 
treated post-surgery for his right knee at Holloman Air Force 
Base and at VAMC in Albuquerque.  These records should be 
obtained and associated with the claims file.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain any available 
records since the veteran's surgery in 
October 1995 pertaining to the veteran's 
right knee disability from Holloman Air 
Force Base and from VAMC Albuquerque, as 
well as any pertinent records dating 
after April 1997 from the VA Health Care 
Center in El Paso, Texas.  Any medical 
records obtained should be associated 
with the claims file.  

2.  The veteran should undergo VA 
orthopedic examination to determine the 
current nature and severity of the right 
knee disability.  The claims file should 
be made available to the examiner.  Any 
necessary tests or studies, including X-
rays, should be conducted.  In performing 
range of motion studies, the examiner 
should note and record instances of 
painful motion as evidenced by the 
visible behavior of the veteran 
undertaking the motion, and provide an 
opinion as to whether such expressions of 
pain, if any, are supported by adequate 
pathology.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 

When the requested development has been completed, the case 
should again be reviewed by the RO.  Unless the veteran is 
satisfied with any favorable outcome and withdraws his 
appeal, the case then should be returned to the Board after 
compliance with the provisions for processing appeals, 
including the issuance of a supplemental statement of the 
case and provision of the applicable time period for 
response.

The purpose of this REMAND is to obtain clarifying medical 
information and to ensure that due process requirements are 
met.  The Board does not intimate any opinion as to the 
merits of this case, either favorable or unfavorable, at this 
time.  No action is required of the veteran unless he is 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



